FILED
                                                                   IN THE OFFICE OF THE
                                                                CLERK OF SUPREME COURT
                                                                    NOVEMBER 10, 2022
                                                                 STATE OF NORTH DAKOTA




                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 189

Jody Lynn Kuntz,                                   Petitioner and Appellant
  v.
State of North Dakota,                            Respondent and Appellee

                                No. 20220053

Appeal from the District Court of Dunn County, Southwest Judicial District,
the Honorable Dann E. Greenwood, Judge.

AFFIRMED.

Opinion of the Court by Jensen, Chief Justice.

Laura C. Ringsak, Bismarck, ND, for petitioner and appellant; submitted on
brief.

Stephenie L. Davis, State’s Attorney, Manning, ND, for respondent and
appellee; submitted on brief.
                               Kuntz v. State
                               No. 20220053

Jensen, Chief Justice.

[¶1] Jody Kuntz appealed from a district court order denying her application
for post-conviction relief. On appeal, Kuntz argues new evidence shows she was
incompetent when she entered guilty pleas and she should be allowed to
withdraw her pleas. We affirm.

                                      I

[¶2] Kuntz was charged with criminal mischief and criminal trespass. Before
trial, Kuntz pled guilty to both charges and was sentenced according to a
negotiated agreement. Kuntz subsequently filed an application for post-
conviction relief seeking to withdraw her guilty pleas. Kuntz argued there is
new evidence to show she was incompetent at the time she entered her guilty
pleas and it would be a manifest injustice if she were unable to withdraw her
guilty pleas.

[¶3] Kuntz testified she was unaware she had been in a manic state during
her change of plea hearing and she did not understand at the time what she
was agreeing to and what she was waiving by taking the plea deal. Kuntz filed
a report from a psychiatric evaluation. The physician who performed the
evaluation concluded Kuntz was likely suffering from a mental disease at the
time of the plea hearing, but she was capable of understanding the nature of
her acts were criminal. The State provided testimony from Kuntz’s attorney
for the change of plea hearing. Her attorney testified he discussed with Kuntz
the change of pleas and she did not exhibit any signs that she did not
understand or that she was suffering from a mental condition. The district
court denied her motion for post-conviction relief finding Kuntz was competent
when she made her pleas and there was not a manifest injustice requiring
withdrawal of her pleas.




                                      1
                                       II

[¶4] Kuntz argues she provided new evidence which shows she was
incompetent when she entered her guilty pleas and she should be permitted to
withdraw her guilty pleas and proceed to trial on the charges.

      An application for post-conviction relief, where a defendant is
      seeking to withdraw a guilty plea, is treated as a request under
      N.D.R.Crim.P. 11(d). After a court has accepted a guilty plea and
      imposed a sentence, a defendant cannot withdraw a plea unless
      withdrawal is necessary to correct a manifest injustice. The burden
      is on the defendant to prove a manifest injustice exists.
      N.D.R.Crim.P. 11(d)(2). The court has discretion in finding
      whether a manifest injustice necessitating the withdrawal of a
      guilty plea exists, and we review the court’s decision for abuse of
      discretion. An abuse of discretion under N.D.R.Crim.P. 11(d) occurs
      when the court’s legal discretion is not exercised in the interest of
      justice.

Dodge v. State, 2020 ND 100, ¶ 13, 942 N.W.2d 478 (internal citations omitted).



[¶5] Kuntz argues she was not competent to enter a plea during the change
of plea hearing. Whether a defendant is competent to enter a plea is a question
of fact, and a district court’s finding on the issue will not be set aside unless
clearly erroneous. Dodge, 2020 ND 100, ¶ 14. “A finding of fact is clearly
erroneous if it is induced by an erroneous view of the law, if it is not supported
by any evidence, or if, although there is some evidence to support the finding,
a reviewing court is left with a definite and firm conviction a mistake has been
made.” Id. (quoting State v. Dahl, 2010 ND 108, ¶ 6, 783 N.W.2d 41).

[¶6] We previously outlined the standard to determine if a defendant is
competent in State v. Gleeson:

            It has long been held the conviction of a mentally
      incompetent accused is a violation of constitutional due process.
      Dusky v. United States, 362 U.S. 402, 80 S.Ct. 788, 4 L.Ed.2d 824
      (1960). The United States Supreme Court has summarized the test


                                        2
      for determining if an accused is mentally competent to stand trial.
      Id. A defendant is incompetent when he lacks (1) “sufficient
      present ability to consult with his lawyer with a reasonable degree
      of rational understanding” or (2) “a rational as well as factual
      understanding of the proceedings against him.” Dusky, 362 U.S. at
      402, 80 S.Ct. 788. This test is essentially codified at section 12.1-
      04-04, N.D.C.C., which states: “No person who, as a result of
      mental disease or defect, lacks capacity to understand the
      proceedings against the person or to assist in the person’s own
      defense shall be tried, convicted, or sentenced for the commission
      of an offense so long as such incapacity endures.”

2000 ND 205, ¶ 9, 619 N.W.2d 858. The crux of being able to “consult with a
lawyer with a reasonable degree of rational understanding” is being able to
“confer coherently with counsel and provide necessary and relevant
information to formulate a defense.” State v. VanNatta, 506 N.W.2d 63, 65, 68
(N.D. 1993).

[¶7] We have previously recognized that the district court may rely upon the
defendant’s demeanor and the defendant’s responses to questions asked in
court to determine the defendant was competent. State v. Storbakken, 246
N.W.2d 78, 81 (N.D. 1976). We have also held that when a district court is faced
with conflicting testimony regarding a defendant’s competency, “[c]onflicts in
testimony [are] resolved in favor of affirmance, as we recognize the trial court
is in a superior position to assess credibility of witnesses and weigh the
evidence.” Dahl, 2010 ND 108, ¶ 8 (quoting State v. Tollefson, 2003 ND 73, ¶
9, 660 N.W.2d 575).

[¶8] The district court found Kuntz to have been competent at the time she
entered her pleas of guilty. The finding was based in part on its own
observations, including its own recollection of the change of plea hearing as
well as the audio recording of the proceedings. The court found Kuntz had
responded clearly to the questions asked by the court and was aware enough
of the proceedings to indicate she would prefer to see Appendix A before she
promised to comply with it. The court noted there were interactions with Kuntz
subsequent to her guilty pleas during which the court was concerned about her
competency, but her demeanor during recent hearings, when she was receiving


                                       3
treatment for her mental health, was similar to her demeanor during the
change of plea hearing. The court further found she appeared organized and
was well-spoken during its interactions with her.

[¶9] The district court made specific findings regarding the report of the
psychiatric evaluation provided by Kuntz. Although the evaluation concluded
Kuntz was likely suffering from a mental disease beginning July 1, 2019
through April 26, 2021, the evaluation concluded, “In sum, at the time of the
alleged crimes, Ms. Kuntz did not lack the substantial capacity to comprehend
the harmful nature of the consequences of the conduct charged.” We have
recognized the “presence of a mental illness does not [per se] equate with
incompetency to stand trial.” Dodge, 2020 ND 100, ¶ 15 (quoting VanNatta,
506 N.W.2d 63, 68 (N.D. 1993)).

[¶10] The district court also addressed the interactions Kuntz had with her
counsel. The court was presented with conflicting testimony on Kuntz’s ability
to coherently confer with her attorney. Kuntz testified she was in a manic state
on the date of the plea hearing and was unable to understand the plea
agreement. Her attorney testified he had no concerns that Kuntz did not
understand the plea agreement and if those concerns would have been present
he would not have allowed Kuntz to enter the pleas. The court found the
attorney’s testimony more persuasive.

[¶11] The district court provided clear findings supporting its ultimate finding
Kuntz was competent when she pled guilty. The court provided a summary of
its observations during the change of plea hearing and subsequent interactions
with Kuntz, addressed the evaluation materials provided by Kuntz, and
considered the testimony of Kuntz and her prior attorney regarding her
competency. After reviewing the findings and the record we conclude the court’s
finding that Kuntz was competent is not clearly erroneous. The findings were
not induced by an erroneous view of the law, are supported by evidence within
the record, and we are not left with a definite and firm conviction a mistake
has been made.




                                       4
[¶12] Kuntz also argues there is a manifest injustice which requires her to
withdraw her guilty pleas. “The decision whether a manifest injustice exists .
. . lies within the trial court’s discretion and will not be reversed on appeal
except for an abuse of discretion.” Peltier v. State, 2015 ND 35, ¶ 8, 859 N.W.2d
381 (quoting Mackey v. State, 2012 ND 159, ¶ 11, 819 N.W.2d 539). The burden
is on the defendant to prove a manifest injustice necessitating the withdrawal
of a guilty plea exists, and we review the court’s decision for abuse of discretion.
State v. Howard, 2011 ND 117, ¶ 3, 798 N.W.2d 675 (citing Eaton v. State, 2011
ND 35, ¶ 5, 793 N.W.2d 790). A district court abuses its discretion when it acts
in an arbitrary, unreasonable, or capricious manner, or misinterprets or
misapplies the law. State v. Lium, 2008 ND 33, ¶ 20, 744 N.W.2d 775 (citing
State v. Feist, 2006 ND 21, ¶ 22, 708 N.W.2d 870; State v. Farrell, 2000 ND 26,
¶ 8, 606 N.W.2d 524).

[¶13] Kuntz argues the psychological evaluation she offered is new evidence
that establishes she was in a manic phase from July 2019 through April 2021,
which was during the time period when she entered her guilty pleas, and
therefore there is a manifest injustice if the district court permits the pleas to
stand. Kuntz contends it would be a manifest injustice not to allow her to
withdraw her guilty pleas. At the core of her argument is that she lacked the
competency to commit criminal acts. After referencing many of the same
findings the district court had made with regard to her competency at the time
of the plea hearing, the court determined Kuntz had failed to provide sufficient
evidence to demonstrate it would be a manifest injustice to not allow her to
withdraw her guilty pleas. Based on the evidence in the record, the court did
not act in an arbitrary, unreasonable, or capricious manner, or misinterpret or
misapply the law. We conclude the district court did not abuse its discretion in
determining Kuntz has failed to demonstrate it would be a manifest injustice
not to allow her to withdraw her pleas.

                                       III

[¶14] The district court’s finding that Kuntz was competent at the time she
entered her pleas of guilty is not clearly erroneous. The court did not abuse its

                                         5
discretion in determining Kuntz had not established the withdrawal of her
pleas is necessary to correct a manifest injustice. We affirm the district court’s
order.

[¶15] Jon J. Jensen, C.J.
      Gerald W. VandeWalle
      Daniel J. Crothers
      Lisa Fair McEvers
      Jerod E. Tufte




                                        6